Case: 21-30013     Document: 00515987160         Page: 1     Date Filed: 08/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 20, 2021
                                  No. 21-30013                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Collier,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:18-CR-97-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Michael Collier, federal prisoner # 57539-019, has appealed the
   district court’s order denying his motion under 18 U.S.C. § 3582(c)(1)(A) for
   compassionate release. Our review is for an abuse of discretion. See United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Collier must show that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30013      Document: 00515987160           Page: 2    Date Filed: 08/20/2021




                                     No. 21-30013


   the district court “base[d] its decision on an error of law or a clearly
   erroneous assessment of the evidence.” Id. (internal quotation marks and
   citation omitted).
          Although the district court erred in believing that U.S.S.G. § 1B1.13,
   p.s. was binding, see United States v. Shkambi, 993 F.3d 388, 392-94 (5th Cir.
   2021), Collier has not asserted that question as an issue on appeal. When an
   appellant fails to identify any error in the district court’s analysis, it is the
   same as if the appellant had not appealed that issue. Brinkmann v. Dallas
   Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro
   se briefs are afforded liberal construction, Haines v. Kerner, 404 U.S. 519, 520
   (1972), arguments must be briefed in order to be preserved, Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1983).
          Moreover, there is no reason to believe that Collier would have been
   granted relief but for the district court’s mistaken belief that it was bound by
   the policy statement. See United States v. Thompson, 984 F.3d 431, 434-35
   (5th Cir. 2021), cert. denied, 2021 WL 2044647 (U.S. May 24, 2021) (No. 20-
   7832). The district court’s order is AFFIRMED. Collier’s motion for
   release pending appeal is DENIED.




                                           2